Order entered September 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00721-CR
                                      No. 05-13-00722-CR

                             CARL CLAUDE CAVER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-57915-M, F10-57916-M

                                            ORDER
         The Court GRANTS appellant’s September 3, 2013 motion for extension of time to file

appellant’s brief. In his motion, appellant states a transcript of a punishment hearing was not

filed with the reporter’s record. However, the reporter’s record contains a transcript of a hearing

before the Honorable Pat McDowell on December 6, 2012 where appellant entered his pleas,

gave his testimony, was found guilty, and was assessed punishment during that same hearing.

         We ORDER appellant to file his brief within THIRTY (30) DAYS from the date of this

order.


                                                      /s/   LANA MYERS
                                                            JUSTICE